Fourth Court of Appeals
                                   San Antonio, Texas
                                           April 7, 2016

                                      No. 04-16-00055-CV

                         IN THE INTEREST OF W.T.H., A CHILD,

                   From the 81st Judicial District Court, Karnes County, Texas
                              Trial Court No. 15-06-00125-CVK
                          Honorable Donna S. Rayes, Judge Presiding


                                         ORDER
        The court reporter responsible for preparing the reporter’s record for this appeal filed a
notification of late record, stating the reporter’s record had not been filed because appellant had
failed: (1) to request the record in writing; and (2) to pay or make arrangements to pay the
reporter’s fee for preparing the record and that appellant is not entitled to appeal without paying
the fee. On March 11, 2016, we abated this appeal for the trial court to determine if appellant is
indigent. On April 6, 2016, a supplemental clerk’s record was filed containing the trial court’s
order approving appellant’s affidavit of indigence.

         It is therefore ORDERED that this appeal is REINSTATED on the docket of this court.
It is further ORDERED that appellant provide written proof to this court within ten days of the
date of this order that appellant has requested the court reporter to prepare the reporter’s record,
which request must designate the portions of the proceedings and the exhibits to be included.
See TEX. R. APP. P. 34.6(b)(1). The reporter’s record must be filed no later than thirty days after
the date appellant provides this court with written proof of the request.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of April, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court